FILED
                            NOT FOR PUBLICATION                             MAY 27 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NELLI GHULYAN,                                   Nos. 05-76311 & 08-73789

              Petitioner,                        Agency No. A097-364-380

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.




                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted May 3, 2010 **
                                Pasadena, California

Before: NOONAN, CLIFTON and BYBEE, Circuit Judges.

       This is the consolidation of two petitions for review. We deny both. The first

petition concerns the BIA’s order denying asylum, withholding of removal, and

protection under the Convention Against Torture. The denial was based on a


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
determination that Ghulyan’s testimony was not credible and, alternatively, that

even assuming that she was credible, she had not suffered past persecution, had no

well-founded fear of future persecution, could relocate safely within Armenia, and

was unlikely to be tortured.

      We review the adverse credibility determination to determine whether it was

supported by substantial evidence. See, e.g., Kin v. Holder, 595 F.3d 1050, 1054

(9th Cir. 2010). It was. Ghulyan claimed to have been a political reporter, but could

not answer questions about Armenian politics and eventually admitted that the

television programs she worked on involved entertainment reporting about actors,

actresses, singers, and the parties they attended. The immigration judge also noted

specific aspects of Ghulyan’s demeanor that made her seem incredible: Ghulyan

had very long pauses in her testimony; appeared to be searching her memory for

answers; appeared uncomfortable and shifted in her chair when asked questions

about Armenian politics; and provided evasive answers.

      These findings are sufficient to support the adverse credibility

determination. See, e.g., id. at 1055–56 (“Although an IJ’s determination regarding

demeanor is given special deference, the IJ must still provide specific examples of

a petitioner’s demeanor that would support this basis for an adverse credibility

determination.”); Singh v. Ashcroft, 367 F.3d 1139, 1142–43 (9th Cir. 2004)


                                          2
(denying a petition for review of an adverse credibility determination based, in

part, on “how little knowledge [the petitioner] had of political activities in India”).

We need not reach the BIA’s alternative rationale.

      Ghulyan’s second petition is for review of the BIA’s denial of her untimely

motion to reopen proceedings, which she filed after her marriage to a United States

citizen. Ghulyan argues that our stay of her voluntary departure period also stayed

the deadline for her to file a motion to reopen, but she did not present that

argument to the BIA. Because Ghulyan failed to exhaust the claim in the agency,

we may not consider it. See 8 U.S.C. § 1252(d)(1); Barron v. Ashcroft, 358 F.3d

674, 676–78 (9th Cir. 2004).

      PETITIONS DENIED.




                                            3